Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Examination has identified a publication titled “Data Processing of Backfill Grouting Detected by GPR in Shield Tunnel and Research on Equipment of GPR Antenna” (hereinafter “the publication”).  The publication is authored by inventors of the instant application and Figure 10 of the publication is substantially identical to Figure 1 of the instant specification, while providing limited description thereof.  The publication was published in the “Proceedings of the International Conference on Ground Penetrating Radar, GPR”, concerning a conference which occurred from June 13-16, 2016 (hereinafter “the conference”).
As evidenced by the publication, the conference is considered a likely source of publication or public disclosure of elements of the claimed subject matter prior to the effective filing date of the instant application.  As such, Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.  

In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Was the publication available to conference attendees or to others at the time of the conference?

Was an oral presentation, visual presentation (e.g. poster or slideshow), or handout made available at the conference concerning the subject matter of the publication? Please provide copies of any such materials presented or made available at the conference.

Was the subject matter of the publication demonstrated or displayed at the conference? If yes, please indicate which, if any, elements or features of the instant claimed subject matter were not demonstrated or displayed.

In response to this requirement, please provide copies of any publications (other than “the publication”) which any of the applicants authored or co-authored and which describe the disclosed subject matter of the publication and/or instant application.

In response to this requirement, please state the specific improvements of the subject matter in claim 1 over that of the publication and indicate the specific elements in the claimed subject matter that provide those improvements.

In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Conclusion
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/MATTHEW M BARKER/Primary Examiner, Art Unit 3646